Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-28-2006

USA v. Trader
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4723




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Trader" (2006). 2006 Decisions. Paper 1524.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1524


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-124                                                      NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 05-4723
                                ________________

                         UNITED STATES OF AMERICA

                                         v.

                                OSSIE R. TRADER,
                                          Appellant

                    ____________________________________

                  On Appeal From the United States District Court
                      For the Eastern District of Pennsylvania
                          (D.C. Crim. No. 81-cr-00337-1)
                     District Judge: Honorable Stewart Dalzell
                  _______________________________________


Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 9, 2006

          Before: SLOVITER, MCKEE AND FISHER, CIRCUIT JUDGES

                             (Filed February 28, 2006)


                            _______________________

                                    OPINION
                            _______________________

PER CURIAM

     In 1982 Ossie Trader was convicted of bank robbery and related offenses for
which he was sentenced by the District Court to twenty-five years in prison. This Court

affirmed and his subsequent motions for reconsideration of his sentence were denied.

(Trader later committed another bank robbery while on parole, resulting in further

convictions, sentences, and proceedings in the District Court and in this Court.)

       In 2000 Trader filed a motion pursuant to 28 U.S.C. § 2255 challenging the 1982

conviction. The District Court found that Trader’s motion was time-barred and,

alternatively, that Trader’s claims were meritless. This Court denied Trader’s request for

a certificate of appealability, agreeing with the District Court on both grounds. See

United States v. Trader, C.A. No. 02-2744 (3d Cir. Dec. 17, 2002).

       In January 2005 Trader filed a motion to correct an illegal sentence pursuant to

Federal Rule of Criminal Procedure 35(a). The District Court denied the motion,

explaining that the sentence was not illegal. Trader subsequently filed a motion for

reconsideration, which the court also denied. This Court summarily affirmed the denial

of both motions. See United States v. Trader, C.A. No. 05-1267 (3d Cir. Sep. 16, 2005)

       In October 2005 Trader filed another Rule 35(a) motion raising the same

arguments. The District Court again denied the motion, and this appeal follows.

                                             I

       The version of Rule 35 effective when Trader was sentenced provides that “[t]he

court may correct an illegal sentence at any time and may correct a sentence imposed in

an illegal manner within the time provided herein for the reduction of sentence.” Fed. R.



                                             2
Crim. P. 35(a) (West 1976). Under the Rule, a sentence is “illegal” if “[t]he punishment

meted out was ... in excess of that prescribed by the relevant statute, multiple terms were

... imposed for the same offense, [or] ... the terms of the sentence itself [were] legally or

constitutionally invalid in any other respect.” Hill v. United States, 368 U.S. 424, 430

(1962).

       Trader’s arguments here are no more persuasive than they were in their first

incarnation. As thoroughly explained in the District Court’s two January 2005 Orders,

Trader’s sentence – twenty-five years for armed robbery (Count III of the four charged

against him) – was not illegal. See United States v. Trader, No. 81-cr-00337-1 (E.D. Pa.

Jan. 13, 2005); United States v. Trader, No. 81-cr-00337-1 (E.D. Pa. Jan. 31, 2005).

Trader’s rationale for re-filing, that the District Court “never applied the facts or the law

to petitioner’s claims,” is meritless. Accordingly, we will affirm the judgment of the

District Court. To the extent that Trader’s filings include motions to assign the case to a

different district court judge and to expedite the appeal, the motions are denied.